UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4511

DAVID K. SADLER,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Lynchburg.
Samuel G. Wilson, District Judge.
(CR-95-70133)

Submitted: January 23, 1997

Decided: February 10, 1997

Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Killis T. Howard, Lynchburg, Virginia, for Appellant. Robert P.
Crouch, Jr., United States Attorney, Thomas J. Bondurant, Jr., Assis-
tant United States Attorney, Roanoke, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

David K. Sadler pled guilty to possession of counterfeit securities,
18 U.S.C. § 513 (1994). He received a sentence of 57 months impris-
onment followed by three years supervised release, including special
conditions prohibiting him from borrowing money without approval
from the probation officer. Sadler appeals his sentence and also con-
tests the district court's order that he pay restitution. We affirm.

After his release from a prior prison term for grand larceny, Sadler
resided with Harry Ransom, the brother of a prison guard who had
befriended him. Sadler convinced Ransom to go into business with
him and had a number of blank cashier's checks printed, ostensibly
for the business. Using these checks, he then purchased two airline
tickets and flew to Atlanta from Virginia with Ransom. There he
bought two Rolls Royce automobiles worth $369,900 and promptly
wrecked one of them.

Sadler made no objections to the presentence report. The district
court adopted the recommendations of the probation officer, which
established a guideline range of 46-57 months, and imposed sentence
within the range. The probation officer recommended that Sadler pay
$58,229 restitution. This total included money owed to a bank, a local
business, and the airline, all of which Sadler had defrauded, and the
estimated cost of repairs to the wrecked Rolls Royce. The district
court ordered restitution in that amount, finding that Sadler had the
ability to pay restitution from prison earnings although he had no cur-
rent assets. As special conditions of supervised release, the district
court ordered that Sadler not incur new credit charges or open new
lines of credit without the approval of the probation officer.

On appeal, Sadler asserts that the probation officer who first inter-
viewed him led him to believe that he would not receive certain sen-
tencing enhancements. He further contends that the probation officer
who prepared the presentence report should have treated some of his
prior Florida convictions as related cases even though no change in
his guideline range would have resulted. Because Sadler made no
objections to the sentence calculation at sentencing, we review for

                    2
plain error only, see United States v. Olano, 507 U.S. 725, 734
(1993), and find none. Sadler received enhancements for a loss over
$350,000, for an offense involving more than minimal planning or
intent to defraud more than one victim, and for having a leadership
role. USSG § 2F1.1. None of these were plainly erroneous. His exten-
sive criminal history placed him in category VI. Moreover, the pre-
sentence report contained an adequate basis for the amount of
restitution and Sadler's ability to pay. Sadler is a high-school graduate
with some college experience and no dependents or debts. And the
district court had the discretion to order any condition of supervised
release which it considered appropriate. See 18 U.S.C. § 3583(d)
(1994). Sadler had many prior convictions for various kinds of finan-
cial fraud, making the special conditions highly appropriate.

Sadler points out that his plea agreement did not alert him to the
possibility that he might be required to pay restitution. Nonetheless,
the district court was statutorily authorized to order restitution. See 18
U.S.C. §§ 3553(a)(7), 3663, 3664 (1994).

The sentence is accordingly affirmed. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

AFFIRMED

                     3